                Case 4:20-mc-03437 Document 1-3 Filed on 12/14/20 in TXSD Page 1 of 4


 AO 110 (Rev. 06/09) Subpoena to Testify Before Grand Jury


                                        UNITED STATES DISTRICT COURT
                                                                       for the

                                                             Southern District of Texas

                                        SUBPOENA TO TESTIFY BEFORE A GRAND JURY

 To:       Durriya Sutarwalla


         YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court's grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



 Place:        U.S. Federal Building and Courthouse                         DA TE AND TIME:
               515 Rusk Avenue
               Houston, Texas 77002                                          12115/2020       9:00 AM




          You must also bring with you the following documents,                  electronically   stored information,   or objects (blank ifnot
applicable):




       Date:
                    12/08/2020


                                                                                                                              Oerk




The name, address, e-mail, and telephone              number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:

  Kimberly A. Leo, Assistant United States Attorney
  U.S. Attorney's Office- (713) 567-9000                                                      GJ# 20-03
  1000 Louisiana, Suite 2300
  Houston, Texas 77002                                                                        Disclosure No. 20-4190
  SIA Oneil Brown, FBI (713) 936-5838
              Case 4:20-mc-03437 Document 1-3 Filed on 12/14/20 in TXSD Page 2 of 4

AO 110 (Rev. 06/09) Subpoena to TestifY Before Grand Jury (Page 2)




                                                              PROOF OF SERVICE


          This subpoena for       (name of individual or organization)


 was received by me on          (date)



            o     I served the subpoena by delivering a copy to the named person as follows:
                                                                                               -------------------------


                                                                           on   (date)                         ; or

            D     I returned the subpoena unexecuted because:




            I declare under penalty of perjury that this information is true.



 Date:
                                                                                          Server's signature



                                                                                         Printed name and title




                                                                                           Server's address



Additional information regarding attempted service, etc:
  Case 4:20-mc-03437 Document 1-3 Filed on 12/14/20 in TXSD Page 3 of 4




                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District o/Texas


                                                             u.s. AI/omey's  Office        Pholle (713) 567-9000
                                                             /000 Louisiana, Suite 2300,   Fax (713) 718-3300
                                                             Houston, Texas 77002



                                                             December 8, 2020
Durriya Sutarwalla


       Re: Grand Jury Subpoena: 20-03, Disclosure # 20-4190
           Return Date: December 15, 2020 @ 9:30AM


Dear SirlMadam:


       Pursuant to an official investigation of a suspected federal offense being conducted by the
Federal Grand Jury in the Southern District of Texas, it is requested that your institution furnish
the documents and information requested on the attachments_

        Although not legally obligated, you are requested not to disclose the existence of this
subpoena or the fact of your compliance. Any such disclosure would seriously impede the
investigation being conducted and could interfere with the enforcement of the federal criminal
law.

        You are requested not to disclose the existence of this subpoena or the fact of your
compliance. Any such disclosure could seriously impede the investigation being conducted and
interfere with the enforcement of the federal criminal law_

                                                Sincerely,

                                                RYAN K. PATRICK
                                                United States Attorney


                                          By:
            Case 4:20-mc-03437 Document 1-3 Filed on 12/14/20 in TXSD Page 4 of 4



                                   WARNING
          CIVIL AND CRIMINAL PENAL TIES EXIST FOR CERTAIN DISCLOSURES
                       REGARDINGA GRAND JURy SUBPOENA
As a recipient of a grand jury subpoena for financial institution records, you should be aware that civil and criminal penalties exist for
making certain disclosures regarding this subpoena. The prohibited notifications and applicable penalties are stated in 12 U.S.C. §
3420(b) and 18 U.S.C. § 1510(b), respectively (copies of which are attached).
The criminal penalties include a fine up to $250,000 and a maximum prison term of five years ifan officer ofa financial institution (as
defined in 18 U.S.C. § 151O(b)) notifies, directly or indirectly, any person regarding the existence or contents of this subpoena with
the intent to obstruct a judicial proceeding. In addition, a fine of up to $100,000 and a maximum prison term of one year may be
imposed if the notification is made, directly or indirectly, to a customer of the financial institution whose records are sought by the
subpoena or to a person named in the subpoena. Civil money penalties may also be imposed.
12 U.S.C. § 3420(b), as amended by Pub. L. 95-630, Title Xl, § 1120, Nov. 10, 1978,92 Stat. 3709; Pub. L. 100-690, Title VI §
6186(e), Nov. 18, 1988,102 Stat. 4358; Pub. L. 101-73, Title IX, § 1532, Oct. 28,1992,106 Stat. 4066, provides as follows:
     (b)(I) No officer, director, partner, employee, or shareholder of, or agent or attorney for, a fmancial institution shall, directly or
            indirectly, notifY any person named in a grand jury subpoena served on such institution in connection with an
            investigation relating to a possible -
            (C) crime against any fmancial institution or supervisory agency or crime involving a violation of the Controlled
                 Substance and Export Act [21 U.S.C.A. § 951 et seq], section 1956 or 1957 or Title 18, sections 53l3, 5316, and
                 5324 or Title 31, or section 6050 I of Title 26; or
            (D) conspiracy to commit such a crime, about the existence or contents or such subpoena, or information that has been
                 furnished to the grand jury in response to such subpoena.
      (2) Section 1818 of this title and section 1786(k)(2) of this title shall apply to any violation of this subsection.
18 U.S.c. § 1510, as amended by Pub. L. 90-123, § 1(a), Nov. 3,1967,81 Stat, 362; Pub. L. 97-291, § 4(e), Oct. 12, 1982,96 Stat.
1253; Pub. L. 101-73, Title IX, § 962(c), Aug. 9,1989,103 Stat. 502; Pub. L. 102-550, Title XV, § 1528, Oct. 28, 1992, 106 Stat.
4065; Pub. L. 102-550, Title XV, §1528, Oct. 28,1992,106 Stat. 4065; Pub. L. 103-322, § 320604, Sept. 13, 1994, 108 Stat. 1796,
provides as follows:
     (b)(1) Whoever, being an officer of a financial institution, with the intent to obstruct a judicial proceeding, directly or indirectly,
             notifies any other person about the existence or contents of a subpoena for records of that financial institution, or
             information that has been furnished to the grand jury in response to that subpoena, shall be fined under this title or
             imprisoned not more than five years, or both.
         (4)      Whoever, being an officer of a financial institution, directly or indirectly, notifies -
                  (A)      a customer of that financial institution whose records are sought by a grandjury subpoena; or
                  (B)      any other person named in that subpoena; about the existence or content of that subpoena or information that
                           has been furnished to the grand jury in response to that subpoena, shall be fined under this title or imprisoned
                           not more than one year, or both.
         (5)      As used in this subsection-
                  (A)      the term "an officer of a financial institution" means an officer, director, partner, employee, agent, or attorney for
                           a fmancial institution; and
                  (B)      the term "subpoena for records" means a Federal grand jury subpoena for customer records that has been served
                           relating to a violation of, or conspiracy to violate-
                            (i)     section 215,656,657, 1005, 1006, 1007, 1014, or 1344, 1956, 1957, or chapter 53 of title 31; or
                            (ii)      section 1341 or 1343 affecting a financial institution.
         (d)      As used in this section, the term "criminal investigator" means any individual duly authorized by a department, agency, or
                  armed force of the United States to conduct orengage in investigations of or prosecutions for violations of the criminal laws
                  of the United States.
         (d)(J ) Whoever-
                  (A)      acting as, or being, an officer, director, agent or activities affect interstate commerce, or
                  (B)      is engaged in the business of insurance whose activities affect interstate commerce or is involved (other than as
                           an insured or beneficiary under a policy of insurance) in a transaction relating to the conduct of affairs of such
                           business, with intent to obstruct a judicial proceeding, directly or indirectly, notifies any other person about the
                           existence or contents of a subpoena for records of that person engaged in such business or information that has
                           been furnished to a Federal grand jury in response to that subpoena, shall be fined as provided by this title or
                           imprisoned not more than five years, or both.
          (4)      As used in paragraph (I), the term "subpoena for records" means a Federal grand jury subpoena for records that has been
                                     served relating to a violation of, or a conspiracy to violate, section 1033 or this title.
